IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                 August 28, 2014 Session

                 PHYLLIS LOUISE BIGE v. CITY OF ETOWAH

                  Appeal from the Circuit Court for McMinn County
                    No. 2013-CV-200      J. Michael Sharp, Judge


              No. 2014-00271-COA-R3-CV-FILED-DECEMBER 4, 2014


Phyllis Louise Bige, a former police officer with the City of Etowah, brought this retaliatory
discharge action against the City, alleging that she was fired because of her failure to meet
a quota for citations. Her claim was predicated on Tenn. Code Ann § 39-16-516 (2014). The
trial court granted defendant summary judgment, finding that an earlier judgment of the
United States District Court dismissing plaintiff’s federal claims – including a claim that her
substantive due process rights were violated because defendant required her to commit an
illegal act – collaterally estopped plaintiff from proceeding with her retaliatory discharge
claim under Tenn. Code Ann. § 50-1-304 (2014). We affirm the summary judgment of the
trial court, but on different grounds. We hold that defendant demonstrated plaintiff’s
evidence is insufficient to establish a genuine issue of material fact as to two essential
elements of her claim – (1) that she refused to participate in an illegal activity, and (2) that
defendant fired her solely because of her refusal to participate in an illegal activity. We
affirm the grant of summary judgment.


        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed; Case Remanded

C HARLES D. S USANO, J R., C.J., delivered the opinion of the Court, in which D. M ICHAEL
S WINEY and T HOMAS R. F RIERSON, II, JJ., joined.

Christopher D. Markel and Wilson C. von Kessler, II, Chattanooga, Tennessee, for the
appellant, Phyllis Louise Bige.

Nathan D. Rowell and Brian R. Bibb, Knoxville, Tennessee, for the appellee, City of Etowah.
                                          OPINION

                                               I.

        Plaintiff was employed as an Etowah police officer from February 21, 2005, until her
termination on May 18, 2011. By way of background, at the end of 2010, the chief of police
resigned, and several officers applied for his position. A veteran police officer, Andy
Shelfer, testified that the officers “took sides” in supporting their “own” candidates to replace
the former chief. Eric Armstrong was named chief in February of 2011. It is undisputed (1)
that Chief Armstrong was not the candidate that plaintiff had supported, and (2) that Chief
Armstrong knew it. Shortly after becoming chief, he reorganized the chain of command to
get rid of the rank of sergeant. Plaintiff and several others were returned to the rank of patrol
officer, although plaintiff’s salary and job description remained the same. Chief Armstrong
selected Officer Bill Crawford to be plaintiff’s supervisor. Plaintiff had previously trained
Crawford.

       On March 30, 2011, Chief Armstrong sent plaintiff an email warning her about her
lack of citation writing activity during her shifts. The email stated as follows:

              Phyllis,

              You need to pick up your activity. It has been brought to my
              attention that you have only written a couple of tickets. Now
              I’m not saying you have a quota but we both know that you will
              see at least one violator in a 12 hour shift. I know what
              happened in the transition was difficult for you but it is time to
              put that behind you and look forward. I have confidence in your
              patrol abilities and I know you[’re] capable of making excellent
              traffic stops and arrests.

              I hope you don’t take this email as “picking on” you and instead
              consider it my trying to encourage you. Like I said before, I
              have confidence in you and I know you can do excellent work.

        On May 18, 2011, plaintiff showed up for work with a brace on her hand. Officer
Crawford told her that he didn’t think she should be working injured. He was not confident
that plaintiff, in her injured condition, would be able to draw her gun. Uncomfortable with
the idea of plaintiff working with her injury, Officer Crawford said he was going to send her
home and have someone cover her shift. Plaintiff insisted she was able to work. That same
day, Chief Armstrong called plaintiff into his office and told her she was fired. Officer

                                               -2-
Crawford was also present during the brief conversation. Plaintiff testified as follows
regarding what happened:

              [Officer Crawford] insisted that he was going to get someone to
              cover the shift. And I kept telling him, “No, no, no, I’m fine. I
              don’t want to go home.” And he got someone to cover the shift.

              Then the next thing I knew, he said Eric Armstrong was coming
              in. . . . And Eric came in and terminated me.

              Q. What was the reason given for termination?

              A. He told me, he said, “I thought this was going to work out,
              but it’s not. I’m terminating you.” I said, “Eric, why? I haven’t
              done anything.” He said, “You don’t write enough tickets. You
              got a poor attitude and you don’t write tickets.”

              Q. Okay.

              A. So I said, “Are you sure this is what you want [to] do?” And
              he said, “Yes.” And I -- he said, “Turn in your badge or
              whatever else belongs to the department and leave.” So that’s
              what I did.

Officer Crawford testified that he did not have a recollection of what was said at the meeting.
Chief Armstrong similarly had trouble remembering the specifics of what was said, but stated
generally that he fired plaintiff for “poor attitude, negative attitude and also poor work
performance,” as shown by her lack of activity and “deficiency in patrolling.”

        Chief Armstrong emailed plaintiff a termination letter on May 18, 2011, that stated
as follows:

              Dear Phyllis,

              On March 30, 2011 I notified you via e-mail that you needed to
              pick up your activity while working. You and I spoke about the
              level of activity expected and that officers need to always be on
              the watch for suspected violators. Your level of activity for the
              month of April was well below expectations and standards. The
              City of Etowah Police Department does not need officers that

                                              -3-
              are incapable or inefficient in their duties.

              Upon taking over as Chief of Police, I spoke with you in detail
              about improving your attitude and demeanor while conducting
              yourself as a City of Etowah Police Officer. City Manager
              Gravely also spoke to you about your poor attitude and how it
              reflects negatively on the City of Etowah. In the March 30,
              2011 e-mail I advised you to put the difficult transition behind
              you and to look forward.

              When you reported for duty this evening for your 12 hour night
              shift I was informed you started complaining in a negative
              manner about your job. Officer Jeff Lynn reported that you
              complained about not receiving a new badge and having a piece
              of junk badge. Officer Lynn informed me that you stated there
              was a conspiracy against you. This is further proof of the bad
              attitude that will not be tolerated here.

              Consequently, this letter serves as a written notice of
              employment termination and a copy will be placed in your
              permanent personnel file.

       Plaintiff filed a complaint in the Chancery Court for McMinn County on September
21, 2011. She alleged that, by firing her, the City (1) impaired her vested contractual right
to continued employment; (2) unconstitutionally took her property rights without just
compensation; (3) violated her equal protection rights; and (4) wrongfully terminated her
employment “in retaliation for [her] failure to write more traffic tickets in violation of T.C.A.
§ 39-16-516.” Because of the federal claims, defendant removed the case to the United
States District Court for the Eastern District of Tennessee. In federal court, plaintiff added
a claim for violation of her substantive due process rights under 42 U.S.C. § 1983.

        Following discovery, the federal district court granted defendant’s motion for
summary judgment on all federal claims. As will be discussed further below, the federal
court held as a matter of law that defendant did not require plaintiff to violate Tenn. Code
Ann. § 39-16-516. The court dismissed all federal claims, declined to exercise supplemental
jurisdiction over plaintiff’s state law claims, and remanded the matter back to state court.
By agreed order, the case was transferred to the trial court. Defendant again moved for
summary judgment, arguing that “Plaintiff’s claims are barred by the doctrine of collateral
estoppel, and, in the alternative, the Plaintiff cannot establish the elements of any of her
remaining state law causes of action at trial.” The trial court granted summary judgment on

                                               -4-
all of the remaining claims, finding that “the doctrine of collateral estoppel applies in this
case” and the rulings of the federal district court “collaterally estop each remaining state law
claim.” Plaintiff timely filed a notice of appeal.

                                              II.

        The only claim at issue on appeal is plaintiff’s retaliatory discharge claim under the
Tennessee Public Protection Act, Tenn. Code Ann. § 50-1-304, often called “the
Whistleblower Act.” In her reply brief, plaintiff concedes that her claims for common law
retaliatory discharge, breach of contract, and violation of the Tennessee Constitution, are
“without merit.”

      The general issue before us is whether the trial court erred in granting summary
judgment. Plaintiff phrases her issue as follows, quoted verbatim from her brief:

              Whether the Trial Court erred in finding that [plaintiff] was
              collaterally estopped from claiming that she refused to
              participate in an illegal activity – the writing of unwarranted
              tickets – within the meaning of the Tennessee Retaliatory
              Discharge Statute, Tenn. Code Ann. § 50-1-304, based upon the
              Federal Court order dismissing her Federal Court Claims and
              remanding her retaliatory discharge claim to the Trial Court.

                                              III.

        Because the complaint was filed after July 1, 2011, the effective date of Tenn. Code
Ann. § 20-16-101 (Supp. 2014), the statute applies to our analysis of summary judgment in
this case. That statute provides:

              In motions for summary judgment in any civil action in
              Tennessee, the moving party who does not bear the burden of
              proof at trial shall prevail on its motion for summary judgment
              if it:

              (1) Submits affirmative evidence that negates an essential
              element of the nonmoving party’s claim; or

              (2) Demonstrates to the court that the nonmoving party’s
              evidence is insufficient to establish an essential element of the
              nonmoving party’s claim.

                                              -5-
See Harris v. Metro. Dev. & Housing Agency, No. M2013-01771-COA-R3-CV, 2014 WL
1713329 at *3 (Tenn. Ct. App. M.S., filed Apr. 28, 2014); Wells Fargo Bank, N.A. v.
Lockett, No. E2013-02186-COA-R3-CV, 2014 WL 1673745 at *2 (Tenn. Ct. App. E.S., filed
Apr. 24, 2014). As we observed in Harris,

             [s]ummary judgment shall be granted “if the pleadings,
             depositions, answers to interrogatories, and admissions on file,
             together with the affidavits, if any, show that there is no genuine
             issue as to any material fact and that the moving party is entitled
             to a judgment as a matter of law.” Tenn. R. Civ. P. 56.04.

             Summary judgments do not enjoy a presumption of correctness
             on appeal. BellSouth Adver. & Publ’g Co. v. Johnson, 100
S.W.3d 202, 205 (Tenn. 2003). The resolution of a motion for
             summary judgment is a matter of law, thus, we review the trial
             court’s judgment de novo with no presumption of correctness.
             Martin v. Norfolk Southern Ry. Co., 271 S.W.3d 76, 84 (Tenn.
             2008). The appellate court makes a fresh determination that the
             requirements of Tenn. R. Civ. P. 56 have been satisfied. Hunter
             v. Brown, 955 S .W.2d 49, 50-51 (Tenn. 1977).

2014 WL 1713329 at *4. In addressing a grant of summary judgment,

             [w]e must view all of the evidence in the light most favorable to
             the nonmoving party and resolve all factual inferences in the
             nonmoving party’s favor. Martin v. Norfolk S. Ry. Co., 271
S.W.3d 76, 84 (Tenn. 2008); Luther v. Compton, 5 S.W.3d 635,
             639 (Tenn. 1999); Muhlheim v. Knox Cnty. Bd of Educ., 2
S.W.3d 927, 929 (Tenn. 1999). If the undisputed facts support
             only one conclusion, then the court’s summary judgment will be
             upheld because the moving party was entitled to judgment as a
             matter of law. See White v. Lawrence, 975 S.W.2d 525, 529
             (Tenn. 1998); McCall v. Wilder, 913 S.W.2d 150, 153 (Tenn.
             1995).

Wells Fargo Bank, 2014 WL 1673745 at *2.

      In Sykes v. Chattanooga Housing Authority, 343 S.W.3d 18, 26 (Tenn. 2011), the
Supreme Court stated as follows regarding the summary judgment standard as applied to

                                             -6-
retaliatory discharge cases that accrued before June 10, 2011:

              In the recent cases of Kinsler [v. Berkline, LLC, 320 S.W.3d
796 (Tenn. 2010)] and Gossett v. Tractor Supply Co., 320
S.W.3d 777 (Tenn. 2010), this Court held that the Hannan
              summary judgment analysis is to be applied in retaliatory
              discharge actions in the same way as in other cases, and rejected
              the federal McDonnell Douglas framework of allocation of
              burdens and order of presentation of proof of each party in favor
              of the ordinary Tennessee summary judgment standard. Gossett,
320 S.W.3d at 785–86; Kinsler, 320 S.W.3d at 801.

(Footnotes omitted.) The Sykes Court, in footnote 4 of the opinion, cited 2011 Tenn. Pub.
Acts 461, an amendment to Tenn. Code Ann. §§ 4-21-311, 50-1-304, and 50-1-701, that
functionally overruled the retaliatory discharge summary judgment analysis in Kinsler and
Gossett, and observed that the amendment is “applicable to causes of action accruing on or
after June 10, 2011.” See 2011 Tenn. Pub. Acts 461; Coleman v. Humane Society of
Memphis, No. W2012-02687-COA-R9-CV, 2014 WL 587010 at *8, n.7 (Tenn. Ct. App.
W.S., filed Feb. 14, 2014). In this case, plaintiff’s cause of action accrued no later than May
18, 2011, the date her employment was terminated. Weber v. Moses, 938 S.W.2d 387, 392-
93 (Tenn. 1996); Weaver v. Diversicare Leasing Corp., No. E2013-01560-COA-R3-CV,
2014 WL 3734579 at *13 (Tenn. Ct. App. E.S., filed July 28, 2014). Thus, the law prior to
the 2011 amendment applies.

                                             IV.

                                              A.

      We first address the collateral estoppel issue. The Supreme Court has set forth the
appropriate analysis of an issue involving the collateral estoppel doctrine:

              Collateral estoppel is a judicially created issue preclusion
              doctrine that promotes finality, conserves judicial resources, and
              prevents inconsistent decisions. It bars the same parties or their
              privies from relitigating in a later proceeding legal or factual
              issues that were actually raised and necessarily determined in an
              earlier proceeding. Barnett v. Milan Seating Sys., 215 S.W.3d
828, 835 (Tenn. 2007); Massengill v. Scott, 738 S.W.2d 629,
              631-32 (Tenn. 1987); Blue Diamond Coal Co. v. Holland–Am.
              Ins. Co., 671 S.W.2d 829, 832 (Tenn. 1984). Thus, when an

                                              -7-
             issue has been actually and necessarily determined in an earlier
             proceeding between the parties, that determination is conclusive
             against the parties in subsequent proceedings. King v. Brooks,
             562 S.W.2d 422, 424 (Tenn. 1978); Shelley v. Gipson, 218
Tenn. 1, 7, 12, 400 S.W.2d 709, 711-12, 714 (1966).

             The party invoking collateral estoppel has the burden of proof.
             State v. Scarbrough, 181 S.W.3d 650, 655 (Tenn. 2005);
             Dickerson v. Godfrey, 825 S.W.2d at 695; Fowlkes v. State, 82
Tenn. 14, 18-19 (1884). To prevail with a collateral estoppel
             claim, the party asserting it must demonstrate (1) that the issue
             to be precluded is identical to an issue decided in an earlier
             proceeding, (2) that the issue to be precluded was actually
             raised, litigated, and decided on the merits in the earlier
             proceeding, (3) that the judgment in the earlier proceeding has
             become final, (4) that the party against whom collateral estoppel
             is asserted was a party or is in privity with a party to the earlier
             proceeding, and (5) that the party against whom collateral
             estoppel is asserted had a full and fair opportunity in the earlier
             proceeding to contest the issue now sought to be precluded.
             Gibson v. Trant, 58 S.W.3d at 118 (Birch, J., concurring and
             dissenting) (citing Beaty v. McGraw, 15 S.W.3d 819, 824–25
             (Tenn. Ct. App. 1998)).

                                   *       *         *

             The question of whether collateral estoppel applies is a question
             of law. Accordingly, summary judgment is an appropriate
             vehicle for resolving a collateral estoppel claim.

Mullins v. State, 294 S.W.3d 529, 534-35 (Tenn. 2009) (footnotes and some internal
citations omitted). The Mullins Court provided the following further guidance to Tennessee
courts addressing the applicability of the collateral estoppel doctrine:

             When a party invokes the doctrine of collateral estoppel, the
             court must first identify the legal or factual issues that were
             decided in the earlier proceeding. Then the court must identify
             the issue or issues sought to be precluded in the later
             proceeding. Finally, the court must determine whether the issue
             or issues sought to be precluded in the later proceeding are the

                                               -8-
              same as the issue or issues that were actually decided in the
              earlier proceeding. For the doctrine of collateral estoppel to
              apply, the issue or issues sought to be precluded in the later
              proceeding must be identical, not merely similar, to the issue or
              issues decided in the earlier proceeding. Patton v. Estate of
              Upchurch, 242 S.W.3d 781, 787 (Tenn. Ct. App. 2007).

Id. at 536 (emphasis added).

        We focus on the first element of collateral estoppel: “whether the issue to be
precluded is identical to an issue decided in an earlier proceeding.” Id. at 535. The federal
district court addressed the issue of whether defendant was entitled to summary judgment on
plaintiff’s claim for violation of her substantive due process rights. To provide a full and
clear picture of how the federal court framed and addressed the issue before it, we quote at
length from its memorandum opinion:

              Plaintiff’s final federal claim alleges a violation of her right to
              substantive due process. Substantive due process is “ ‘[t]he
              doctrine that governmental deprivations of life, liberty or
              property are subject to limitations regardless of the adequacy of
              the procedures employed.’ ” Does v. Munoz, 507 F.3d 961, 964
              (6th Cir. 2007) (quoting Bowers v. City of Flint, 325 F.3d 758,
              763 (6th Cir. 2003)). However, “[t]hese limitations are meant
              to provide ‘heightened protection against government
              interference with certain fundamental rights and liberty
              interests.’ ” Id. (quoting Seal v. Morgan, 229 F.3d 567, 574
              (6th Cir. 2000)). These interests “include those protected by
              specific constitutional guarantees, such as the Equal Protection
              Clause, freedom from government actions that shock the
              conscience, and certain interests that the Supreme Court has
              found so rooted in the traditions and conscience of our people as
              to be fundamental.” Bell v. Ohio State Univ., 351 F.3d 240, 250
              (6th Cir. 2003) (internal quotation marks and citation omitted).
              The list of fundamental rights is short and “identifying a new
              fundamental right . . . is often an ‘uphill battle.’ ” Does, 507
F.3d at 964 (quoting Blau v. Fort Thomas Pub. Sch. Dist., 401
F.3d 381, 393 (6th Cir. 2005)). To be considered fundamental,
              the right must be “ ‘deeply rooted in this Nation’s history and
              tradition,’ or ‘implicit in the concept of ordered liberty,’ such
              that ‘neither liberty nor justice would exist if they were

                                              -9-
sacrificed. . . .’ ” Id. (citation omitted) (quoting Moore v. City
of E. Cleveland, 431 U.S. 494, 503 (1977); Washington v.
Glucksberg, 521 U.S. 702, 721 (1997)).

Plaintiff claims the City violated her substantive due process
rights because the City “requir[ed] her to violate state law as a
part of her police duties. The City required her to perform an[]
illegal act.” In her response to the City’s motion for summary
judgment, Plaintiff provides slightly more detail, stating the City
“terminated [her] due to her failure to meet a quota for citations
in violation of a Tennessee statute making same unlawful.”
Plaintiff, in the section of her complaint claiming a violation of
her right to substantive due process, does not list precisely what
Tennessee statute she was forced to violate. However, in a
previous section, Plaintiff refers to Tenn. Code Ann. §
39-16-516, which provides the following:

       (a) A political subdivision or any agency of this
       state may not establish or maintain, formally or
       informally, a plan to evaluate, promote,
       compensate, or discipline a law enforcement
       officer solely by the issuance of a predetermined
       or specified number of any type or combination of
       types of traffic citations.

       (b) A political subdivision or any agency of this
       state may not require or suggest to a law
       enforcement officer that the law enforcement
       officer is required or expected to issue a
       predetermined or specified number of any type or
       combination of types of traffic citations within a
       specified period.

       (c) Nothing in this section shall prohibit a
       municipal corporation, a political subdivision or
       any agency of this state, from establishing
       performance standards for law enforcement
       officers that include issuance of traffic citations,
       but do not require issuance of a predetermined or
       specified number or any type or combination of

                               -10-
       types of citations as the sole means of meeting
       such performance standards.

Whether requiring an employee to perform an illegal act violates
substantive due process is not a question the Court must answer
here, because Plaintiff was not required to perform an illegal act.
The only statute cited by Plaintiff, Tenn. Code Ann. §
39-16-516, is not a limitation on the individual actions of police
officers. It is clearly a limitation only on “[a] political
subdivision or any agency of [the] state.” It specifically renders
unlawful any evaluation of an officer based on the issuance of
a predetermined amount of tickets, or any direct order to an
officer to issue a specific number of tickets. It does not
criminalize the act of compliance with that unlawful
requirement or order. As an individual officer, Plaintiff could
not have violated this statute. Rather, the facts alleged in her
complaint suggest the City violated this statute. Because the law
did not act as a limitation on Plaintiff’s conduct, she was never
“requir[ed] to violate state law.” Plaintiff’s sole alleged
infringed “right” – not to be forced to violate the law – was
never actually infringed, and therefore the Court must conclude
her substantive due process claim fails.

Moreover, were the Court to take a broader view of Plaintiff’s
claim than is alleged in her complaint, and consider whether her
arbitrary termination resulted in a violation of substantive due
process, it would still conclude her claim fails. “Most, if not all,
state-created contract rights, while assuredly protected by
procedural due process, are not protected by substantive due
process.” Bracken v. Collica, 94 F. App’x 265, 268 (6th Cir.
2004) (quoting Charles v. Baesler, 910 F.2d 1349, 1353 (6th
Cir. 1990)). The Sixth Circuit has concluded, “[a]bsent the
infringement of some ‘fundamental’ right, it would appear that
the termination of public employment does not constitute a
denial of substantive due process.” Sutton v. Cleveland Bd. of
Educ., 958 F.2d 1339, 1351 (6th Cir. 1992). Therefore,
regardless of whether Plaintiff’s termination was irrational or
“tinged by improper motive,” as alleged for the first time in her
response to the City’s motion, her claim still fails because she
has not alleged the violation of a “fundamental” right. See

                               -11-
              Bracken, 94 F. App’x at 269 (“Bracken’s at-will employment
              hardly seems the sort of fundamental interest protected by
              substantive due process.”).

(Emphasis in original; citations to federal record omitted.)

        As can be seen, the federal district court addressed the issue of whether, in the words
of plaintiff’s complaint, “the actions of defendant violated her substantive due process rights
pursuant to 42 U.S.C. § 1983 by requiring her to violate state law as a part of her police
duties.” Specifically, plaintiff alleged in federal court that defendant “required her to
perform an[] illegal act.” In contrast, the issue before the trial court and now before us is
whether defendant either relied upon evidence that negates an essential element, or
demonstrated that plaintiff’s evidence is insufficient to establish an essential element, of her
retaliatory discharge claim. As discussed further below, the crux of this issue in this case is
whether, viewing all of the evidence in the light most favorable to plaintiff and resolving all
factual inferences in her favor, defendant successfully demonstrated that she cannot establish
that defendant terminated her employment solely for her refusal to participate in an illegal
activity. Tenn. Code Ann. § 50-1-304(b); Webb v. Nashville Area Habitat for Humanity,
346 S.W.3d 422, 437 (Tenn. 2011). The issues before the federal court and trial court below
are similar but not identical. The collateral estoppel doctrine does not preclude either the
trial court or this Court from considering plaintiff’s retaliatory discharge claim.

         In its motion for summary judgment, defendant argued, alternatively and in addition
to its collateral estoppel argument, that it was entitled to summary judgment because plaintiff
was unable to establish an essential element of her claim. “The Court of Appeals may affirm
a judgment on different grounds than those relied on by the trial court when the trial court
reached the correct result.” City of Brentwood v. Metro. Bd. of Zoning Appeals, 149 S.W.3d
49, 60 n.18 (Tenn. Ct. App. 2004); accord In re Estate of Trigg, 368 S.W.3d 483, 502 n.63
(Tenn. 2012). Thus, we will proceed to address the correctness of the trial court’s summary
judgment under the Whistleblower Act and the case law interpreting it.

                                              B.

        In Tennessee, the general rule governing employment relationships that do not involve
a contract for a definite term is the long-established employment-at-will doctrine. Guy v.
Mut. of Omaha Ins. Co., 79 S.W.3d 528, 534-35 (Tenn. 2002); Sykes, 343 S.W.3d at 26.
This doctrine “recognizes the concomitant right of either the employer or the employee to
terminate the employment relationship at any time, for good cause, bad cause, or no cause
at all, without being guilty of a legal wrong.” Coleman, 2014 WL 587010 at *17. “The
employment-at-will doctrine is a bedrock of Tennessee common law.” Franklin v. Swift

                                              -12-
Transp. Co., 210 S.W.3d 521, 527 (Tenn. Ct. App. 2006). The rule is not absolute, however;
the General Assembly and the Supreme Court have recognized certain restrictions on the
right of an employer to discharge an employee. In Chism v. Mid-South Milling Co., 762
S.W.2d 552 (Tenn. 1988), the High Court, discussing the tort of retaliatory discharge, stated
the following:

              Both by statute and case law in this and other states some
              restrictions have been imposed upon the right of an employer to
              terminate an employee, usually for reasons of well-defined
              public policy. For example, . . . [t]here are restrictions upon
              employment or termination of persons for discriminatory
              reasons involving race, creed, color, sex, age, religion or
              national origin. See T.C.A. § 4-21-401(a).

                                    *       *          *

              It is obvious that the exception cannot be permitted to consume
              or eliminate the general rule. Corporate management, in cases
              such as this, must be allowed a great deal of discretion in the
              employing or discharging of corporate officers, where the latter
              are not employed for a definite term and have no formal contract
              of employment. Whittaker v. Care-More, Inc., 621 S.W.2d
395, 397 (Tenn. App. 1981). To be liable for retaliatory
              discharge in cases such as this, the employer must violate a clear
              public policy. Usually this policy will be evidenced by an
              unambiguous constitutional, statutory or regulatory provision.
762 S.W.2d at 555, 556.

        As already stated, plaintiff is proceeding only on her claim that defendant violated the
Whistleblower Act, Tenn. Code Ann. § 50-1-304. This retaliatory discharge statute provides
in pertinent part as follows:

              (b) No employee shall be discharged or terminated solely for
              refusing to participate in, or for refusing to remain silent about,
              illegal activities.

                                    *       *          *

              (d)(1) Any employee terminated in violation of subsection (b)

                                                -13-
              shall have a cause of action against the employer for retaliatory
              discharge and any other damages to which the employee may be
              entitled.

“Illegal activities” is defined at Tenn. Code Ann. § 50-1-304(a)(3) as “activities that are in
violation of the criminal or civil code of this state or the United States or any regulation
intended to protect the public health, safety or welfare.”

         Tennessee courts have emphasized that the retaliatory discharge “exception to the
employment-at-will doctrine must be narrowly applied.” Stein v. Davidson Hotel Co., 945
S.W.2d 714, 717 n.3 (Tenn. 1997); Chism, 762 S.W.2d at 556; Sykes, 343 S.W.3d at 26
(describing the Whistleblower Act as a “narrowly crafted exception”); Franklin, 210 S.W.3d
at 530 (“the earliest Tennessee cases recognizing retaliatory discharge have emphasized that
it is an important, but narrow, exception to the employment-at-will doctrine”).

       The elements of a statutory retaliatory discharge action are as follows:

              (1) the plaintiff was an employee of the defendant;

              (2) the plaintiff refused to participate in or remain silent about
              illegal activity;

              (3) the defendant employer discharged or terminated the
              plaintiff’s employment; and

              (4) the defendant terminated the plaintiff’s employment solely
              for the plaintiff’s refusal to participate in or remain silent about
              the illegal activity.

Webb, 346 S.W.3d at 437; Sykes, 343 S.W.3d at 27.

        In this case, plaintiff did not allege that she was fired for refusing to remain silent
about an illegal activity. Her complaint alleges that her employment was terminated because
of her refusal to participate in an illegal activity; specifically, that her firing was “in
retaliation for [her] failure to write more traffic tickets in violation of T.C.A. § 39-16-516.”
We hold that plaintiff’s proof was insufficient to establish the second element as set forth in
Webb: that she refused to participate in an illegal activity. The retaliatory discharge statute
specifically defines an “illegal activity” as one that is “in violation of the criminal or civil
code . . . or any regulation intended to protect the public health, safety or welfare.” The only



                                              -14-
statute cited by plaintiff in her complaint or other filings is Tenn. Code Ann. § 39-16-516.1
This statute, quoted above in the federal district court’s memorandum opinion, applies only
to “[a] political subdivision or any agency of this state.” As the district court correctly
observed,
“as an individual officer, Plaintiff could not have violated this statute. . . . Because the law
did not act as a limitation on Plaintiff’s conduct, she was never required to violate state law.”
(Brackets and internal quotation marks omitted.) Other than section 39-16-516, plaintiff
identified no “violation of the criminal or civil code,” or regulation, that she was asked or
required to commit. Tenn. R. Civ. P. 8.05, as pertinent here, provides:

                 Every pleading stating a claim or defense relying upon the
                 violation of a statute shall, in a separate count or paragraph,
                 either specifically refer to the statute or state all of the facts
                 necessary to constitute such breach so that the other party can be
                 duly apprised of the statutory violation charged. The substance
                 of any ordinance or regulation relied upon for claim or defense
                 shall be stated in a separate count or paragraph and the
                 ordinance or regulation shall be clearly identified. The manner
                 in which violation of any statute, ordinance or regulation is
                 claimed shall be set forth.

        Plaintiff’s argument throughout this litigation has been that she refused to participate
in the “illegal activity” of “writing unwarranted tickets.” But plaintiff presented no evidence
that either demonstrated, or led to a reasonable inference, that anyone employed by the City
of Etowah ever suggested or required plaintiff to write an “unwarranted ticket.” No one told
her to issue a citation without probable cause, or for any improper reason. It is clear that
Chief Armstrong looked at the number of citations each officer was issuing as one indicator
of job performance. He plainly and directly warned plaintiff that in his view, she wasn’t
doing her job effectively because she wasn’t writing enough tickets. Several Etowah police
officers testified to the effect that, in the words of Officer Crawford, “we’re told that they
want either a citation or arrest a shift to show that we’re actually working and doing
something.” Plaintiff testified that she was not given a set number of citations as a quota she

        1
          In a somewhat convoluted sentence in her reply brief, Plaintiff argues, for the first time, that “[t]he
illegal activity that [she] refused to participate in was not violating Tenn. Code Ann. § 39-16-516, which is
a prohibition on a local law enforcement [sic] in terminating an employee for solely not meeting a traffic
citation quota, but violating Tenn. Code Ann. § 40-7-103, which requires probable cause to arrest, and Tenn.
Code Ann. § 40-7-118, which then allows a citation to be issued in lieu of continued arrest.” Plaintiff has
raised this argument and cited these statutes for the first time in her reply brief. This issue is waived for
failure to raise it in the trial court. Black v. Blount, 938 S.W.2d 394, 403 (Tenn. 1996) (“Under Tennessee
law, issues raised for the first time on appeal are waived.”).

                                                      -15-
was required to meet, stating as follows:

              Q. Had you ever had any discussions prior to this [warning]
              e-mail with anyone from the city about the amount of tickets you
              were writing?

              A. I don’t know if it was prior or not. No. We talked -- the guys
              and I talked and I’d asked Bill Crawford before, ‘“What’s
              expected? What’s expected? I don’t really know what Eric
              wants us to do.” He said, “Just do your job.” And I said, “Well,
              that’s what I’ll do, I’ll just do my job,” which I did.

              Q. But did anyone ever tell you you are to write X amount of
              tickets?

              A. Several times I was told, you know, “You need to pick up
              ticket writing. We need more tickets.” But as far as putting a
              number on it, no.

              Q. Okay.

              A. I think when it comes down to this saying you need one
              violator in a 12-hour shift was more or less -- one day you would
              go in and you’d write tickets, the next day you go in and you
              don’t write tickets.

              Q. Okay. Are you referring to the second sentence here, and I’ll
              give it back to you, it says: “Now I’m not saying you have a
              quota, but we both know that you will see at least one violator
              in a 12-hour shift.” Is that what you’re referring to?

              A. Uh-huh. And I did.

              Q. You did see more than one violator?

              A. I would see a violator, but that did not mean a ticket all the
              time.

(Emphasis added.) Chief Armstrong testified on this point as follows:



                                            -16-
Q: And at that time, in your opinion as chief of police, how
many traffic stops should she [plaintiff] have been making?

A: I didn’t have a set number, but, you know, should show some
kind of work.

Q: Well, what would have been --

A: It’s a town of 3,500 people. Lots of traffic goes through.

Q: What would have been an acceptable range, then, for stops?

A: An acceptable range is seeing violators and stopping them,
doing what you’re sworn to do.

Q: What I’m asking you --

A: Yeah, you want me to give you a number. I don’t have that.
What I’m saying is, if you see a violator, you should stop them.
You should do your job as a police officer.

Q: What I’m asking is, I’m asking for how you gauge that.
How do you gauge that an officer’s performance is substantive
without a quantity?

A: If you go a month and you work 15 days, 14 to 15 days in
that month, which have 12-hour shifts, and you write one or two
or three tickets in that entire month, which means traffic stops
and warnings, whatever, would you call that acceptable?

Q You’re saying that just as a general description if an officer
performs to that benchmark, that’s something that, in your mind
as the chief, would have been reasonable?

A: Four? Is that what you’re asking me?

Q: You said just a minute ago, go one month, 15 or 14 workdays
in one month, two or three traffic tickets, you said –

A:   I’m saying that’s what [plaintiff] was doing.       Was it

                              -17-
               acceptable? Not really.

               Q What I’m asking is, I guess, is I’m asking -- let me ask this:
               Is there a specific benchmark she would have achieved that
               would have been acceptable?

               A: It’s acceptable if she would have stopped violators that were
               in town. If you go a whole shift and you don’t have any traffic
               stops, that’s not acceptable. That’s 12 hours. Any experienced
               police officer would definitely see some type of crime occurring
               in a town of 3,500 people.

       Tenn. Code Ann. § 39-16-516(c) provides as follows:

               Nothing in this section shall prohibit a municipal corporation, a
               political subdivision or any agency of this state, from
               establishing performance standards for law enforcement officers
               that include issuance of traffic citations, but do not require
               issuance of a predetermined or specified number or any type or
               combination of types of citations as the sole means of meeting
               such performance standards.

This statute authorizes the kind of performance evaluation standards utilized by Chief
Armstrong and the City. We hold that summary judgment was properly granted because
plaintiff failed to establish a genuine issue of material fact on the issue of whether she
refused to participate in an illegal activity.

        Additionally, we find that the undisputed proof shows that plaintiff cannot establish
the fourth element of a statutory retaliatory discharge – that “the defendant terminated the
plaintiff’s employment solely for the plaintiff’s refusal to participate in or remain silent about
the illegal activity.” Webb, 346 S.W.3d at 437 (emphasis added). The Supreme Court stated
in Sykes that to demonstrate a violation of the Whistleblower Act, a plaintiff must prove “the
essential element of an exclusive causal relationship between the plaintiff[’s] whistleblowing
activity and [his or her] discharge.” 343 S.W.3d at 21, quoting Guy, 79 S.W.3d at 535
(emphasis added). In Sykes, the Court addressed the claims of two law enforcement officers
that they had been wrongfully discharged, and provided the following pertinent analysis:

               The [defendant] CHA challenges the ability of Mr. Sykes and
               Mr. Greene to establish the “sole causation” element of their
               claims. At trial, [plaintiffs] must show that the CHA terminated

                                              -18-
              their employment solely for their refusal to participate in or
              remain silent about the alleged illegal activity. We have
              carefully reviewed the evidence in the record as outlined above
              in the light most favorable to the nonmovants, Mr. Sykes and
              Mr. Greene, and we conclude that the CHA has produced and/or
              identified evidence that neither Mr. Sykes nor Mr. Greene can
              establish the essential element of sole causation.          The
              undisputed evidence in the record establishes valid and
              legitimate reasons for the CHA to have terminated both Mr.
              Sykes’ and Mr. Greene’s employment. Thus, the CHA has
              successfully shifted the burden to [plaintiffs] to demonstrate a
              genuine issue of material fact regarding whether the decision to
              terminate their employment was solely due to their protected
              whistleblowing activity. Neither Mr. Sykes nor Mr. Greene has
              produced or identified sufficient evidence to show an issue of
              material fact on this challenging element of sole causation.

                                    *      *          *

              By requiring a plaintiff employee to show that he or she was
              “discharged or terminated solely for refusing to participate in, or
              for refusing to remain silent about, illegal activities,” the
              legislature has chosen to enact a stringent standard and set the
              bar high for recovery under a retaliatory discharge claim
              pursuant to the Whistleblower Act. In summary, even viewing
              all the proof in the light most favorable to [plaintiffs], a
              reasonable juror could not conclude that the sole reason for
              [their] termination . . . was their refusal to participate in or
              remain silent about the alleged illegal activities in this case.
343 S.W.3d at 27, 28 (emphasis in original).

        Similar to Sykes, the undisputed proof here establishes valid and legitimate reasons
for plaintiff’s termination – her “poor attitude and demeanor” at work for one thing, and the
fact that she was not writing many tickets which was interpreted by her supervisor as not
doing her job, as another.

       City Manager Matthew Gravley testified as follows:

              I had witnessed on several occasions and also talked with the

                                               -19-
              chief and other officers about Ms. Bige and her apparent, you
              know, issues or whatever was causing her to be, you know,
              unhappy and just to have a poor attitude at work, because I
              wanted her to perform well and have a good impact on the
              community. So it was an issue that we talked about.

                                   *       *           *

              Q: Okay. Now, you said she was unhappy, poor attitude. Did
              that have an impact on her job performance?

              A: It had an impact on the entire police department.

              Q: Tell me how.

              A: Well, because as any, as any manager knows, one person can
              bring down the morale of an entire department. And if that
              attitude was fairly prevalent and -- like I say, it was enough
              issue to cause concern that I knew about it and that I wanted to,
              you know, to see that it got changed.

              Q: How did you know she had a poor attitude or that she was
              unhappy?

              A: Because, as I said before, I witnessed it.

              Q: Tell me what you witnessed.

              A: I witnessed       her   being        sullen,   noncommunicative,
              uncooperative.

Chief Armstrong testified that plaintiff’s demeanor and attitude was “negative about the
department, negative about the leaders of the department, negative about the leaders of the
city and negative about everything in general.”

       The following statements from defendant’s Rule 56.03 statement of undisputed
material facts were not disputed by plaintiff:

              The Plaintiff testified in her deposition that during the early
              portions of 2011, events in her personal life had an impact on

                                               -20-
              her demeanor in the workplace.

              She was at that time fighting with her boyfriend, and her son
              was arrested in Bradley County for promotion of
              methamphetamine.

              Bige testified in her deposition that she was depressed “[i]n the
              middle of all the changes at work” and that her personal issues
              “had an impact on [her] demeanor[.]” Bige was sure everyone
              noticed the changes, and stated “I have my feelings on my
              sleeve.”

              [Officer] Crawford testified that he and Bige “didn’t
              communicate a whole lot,” and he felt “that she was unhappy
              here. She didn’t like the night shift.” Crawford knew she was
              unhappy: “From when I had worked with her the first time, she
              was unhappy. . . I think she – I can’t say she told me that, but
              you can tell when somebody is unhappy.”

Based on the undisputed proof, the defendant in this case demonstrated that plaintiff was
unable to prove the essential element of sole causation.

                                             V.

       The trial court’s summary judgment is affirmed. Costs on appeal are assessed to the
appellant, Phyllis Louise Bige. The case is remanded to the trial court for collection of costs
assessed below.


                                           _____________________________________
                                           CHARLES D. SUSANO, JR., CHIEF JUDGE




                                             -21-